Exhibit 10.4

 

AGREEMENT

 

This agreement (“Agreement”) is entered into this 19 day of August, 2004, by and
between Premier Entertainment Biloxi LLC, a Delaware Limited Liability Company
(“Premier”), and Kojis & Sons Signs, Inc. (“Kojis”). Hereinafter Premier and
Kojis may be referred to collectively as “Parties.”

 

WHEREAS, Premier is developing the Hard Rock Hotel & Casino in Biloxi,
Mississippi (“Hard Rock”); and

 

WHEREAS, Kojis is in the business of manufacturing, installing, and maintaining
outdoor signs; and

 

WHEREAS, Premier desires to hire Kojis to manufacture, install, and maintain the
one hundred twenty foot (120') high marquee guitar sign (“Guitar”) for the Hard
Rock; and

 

WHEREAS, Kojis desires to manufacture, install, and maintain the Guitar for
Premier,

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are expressly acknowledge by Premier and Kojis, the Parties agree as
follows:

 

1.                                       The above recitals are true and
accurate and hereby incorporated as if fully set forth.

 

2.                                       The Guitar shall be manufactured
according to the specifications and drawings attached as Exhibit A, which is
hereby incorporated as if fully set forth.

 

3.                                       It is expressly understood and agreed
that flat materials can be used on the Guitar so long as there are no sharp
edges and so long as all corner beads are radiuses and so long as the compound
curve to the Guitar is achieved through paint shading.

 

4.                                       Premier agrees to pay Kojis the total
sum of Five Hundred Forty Thousand Dollars ($540,000) plus applicable sales or
use taxes, if any, to manufacture, install, and maintain the Guitar. This fee
covers any direct or indirect cost or expense incurred by Kojis in the
manufacturing and installation of the Guitar and also includes all costs and
expenses for material and labor for Kojis to maintain the Guitar for one (1)
year following its installation at Hard Rock. Payment of the above stated sum
shall be as follows:

 

--------------------------------------------------------------------------------


 

•                  40% within 10 days of this Agreement being fully executed

 

•                  40% when the Guitar is delivered to Hard Rock

 

•                  20% upon the Guitar functioning error free for 60 days
following timely installation.

 

5.                                       Kojis agrees to complete construction
of the Guitar by not later than May 1, 2005, and Kojis agrees to install the
Guitar at Hard Rock and have the Guitar be fully operational upon connection of
power by others by not later than June 15, 2005.

 

6.                                       Kojis expressly acknowledges that the
timely installation and operation of the Guitar is vital to the business of the
Hard Rock and that damages to Hard Rock for the untimely installation or
operation of the Guitar would be impossible to calculate. Therefore, Kojis
agrees that, in addition to any other remedies or rights Premier may have, for
each day beyond June 15, 2005 that the Guitar is not installed and operational
at Hard Rock, Kojis shall pay Premier the sum of Three Thousand Dollars
($3,000.00) unless such a delay in the installation or operation of the Guitar
is caused by the act or omission of a person or event beyond the control of
Kojis.

 

7.                                       Kojis agrees to provide Premier with a
payment and performance bond, in the sum of Two Hundred Fifty Thousand Dollars
($250,000.00), in a form reasonably acceptable to Premier and naming Premier as
obligee.

 

8.                                       Kojis agrees to indemnify, defend,
save, and hold Premier harmless from and against any and all liability, loss,
damages, costs, and expenses including attorneys’ fees, judgments, claims,
liens, and demands of any kind whatsoever, arising out of or directly or
indirectly connected with the performance of Kojis under this Agreement or
arising out of or directly or indirectly connected with any act, omission, or
negligence of Kojis, its agents, employees, and contractors while in, upon,
about, or in any way connected with the Hard Rock premises.

 

9.                                       The Parties agree and acknowledge that
Kojis is an independent contractor and not an employee of Premier and that no
term or provision of this Agreement shall be interpreted or construed in any
manner whatsoever to create a partnership, joint venture, principal-agent,
employer-employee, or other business entity or relationship between Premier and
Kojis. Further, Kojis agrees and acknowledges that they shall not have the
power, directly or indirectly, to bind or otherwise obligate Premier to any
undertaking whatsoever.

 

10.                                 This Agreement constitutes the full and
complete understanding and agreement of the Parties with respect to the Guitar
and supersedes any prior

 

2

--------------------------------------------------------------------------------


 

understanding or agreement between the Parties relating thereto. No amendment,
waiver or modification of any provision of this Agreement shall be binding
unless made in writing and signed by the Parties.

 

11.                                 Kojis shall not assign any of its
obligations under this Agreement nor any interest in this Agreement without the
prior written consent of Premier, which consent may be withheld for any reason
or no reason, and any such assignment without the express written consent of
Premier shall be void, and at Premier’s election shall constitute a default of
this Agreement.

 

12.                                 The person(s) executing this Agreement on
Kojis’s behalf represent(s) and warrant(s) that they have all necessary power
and authority to execute this Agreement on behalf of Kojis.

 

13.                                 The effectiveness of this Agreement is
subject to approval by Hard Rock Hotel Licensing, Inc.

 

14.                                 The laws of the State of Mississippi shall
govern the validity, construction, performance, and effect of this Agreement,
and Kojis agrees and consents that the venue for any judicial proceeding
involving or pertaining to this Agreement shall be Harrison County, Mississippi.

 

 

PREMIER ENTERTAINMENT BILOXI, LLC

 

 

 

By:

/s/ Joe Billhimer

 

 

Joe Billhimer

 

President and Chief Operating Officer

 

 

 

 

 

KOJIS & SONS SIGNS, INC.

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A
Specifications and Drawings

 

i

--------------------------------------------------------------------------------


 

[g101571kkimage002.jpg]

 

 

HARD ROCK CAFÉ / HOTEL

GUITAR SIGN SPECIFICATIONS

 

This performance specification is intended for the Owner’s use. It provides
minimum technical, material and aesthetic requirements and provides for a
variety of options for design characteristics.

 

Sign contractor shall provide all materials, equipment, engineering, labor and
permits to fabricate and install a custom guitar sign. The sign shall be a
replica of a [ILLEGIBLE] guitar and shall be as accurate a replica of the actual
guitar as materials and structural limitations and requirements will allow. The
Owner will provide photos and/or printed materials of the guitar for reference.
The Owner ý will provide / o will not provide a guitar to be used as a model.
The following specifications shall apply.

 

•                  Sign shall be 120' feet in length.

•                  Sign shall be o single faced (with back of sign duplicating
back of actual guitar) / ý double faced (both faces are replicas of the
front/top of the actual guitar).

•                  Sign o shall / ý shall not rotate. Rotator device must be of
heavy commercial / industrial quality.

•                  Sign shall be fabricated and installed to meet all applicable
codes and must be UL listed.

•                  Fabrication shall meet or exceed Hard Rock Café Standard Sign
Specifications for materials and methods.

•                  No exposed fasteners are to be used.

•                  Body, neck and headstock of the sign shall be contoured to
match the actual guitar including curved, beveled, raised and rounded surfaces
and edges.

•                  Sign shall include realistic replicas of all features
including, but not limited to, markings, bindings, frets, pickups, control knobs
and switches, hardware, pick guards and cover plates. All features except
markings and bindings shall be fabricated to be three dimensional, not applied
graphics. Features should be metal whenever practical.

•                  Finishes shall match the actual guitar as accurately as
possible including metallic finishes. The body, neck and headstock are to
include multi-tone paint with fading (gradient colors), sunburst effects and
simulated wood grain as applicable. All finishes shall be clear coated. Colors
shall match the actual guitar unless otherwise specified by Owner.

•                  Strings shall be 15 mm gold neon, shall wrap around the
tuning pegs and tie into the bridge (if applicable) in as realistic manner as
possible. All terminations shall be made in such a way as to be as inconspicuous
as possible.

•                  Then entire sign - body, neck and headstock - shall be
bordered/outlined by ý one strand / o two strands of 15mm neon. Color TBD by
Owner.

•                  Neon ý shall be / o shall not be animated. Desired animation
effect: strings playing / Edge west chasing.

•                  Sign must be grounded for lighting protection.

•                  Access panels shall be kept to a minimum and located as
inconspicuously as possible. Panels must fit flush in surrounding surfaces.
Guitar features such as cover plates may also be used for access.

•                  Sign shall include mounting and attachment structures and
hardware for attachment to a base, pedestal or structural attachment points. All
visible attachments and hardware o shall be painted / o shall be fully enclosed
with a (o aluminum / o fiberglass / o other) shroud (design provided by Owner).
Color TBD by Owner. Base / pedestal / attachment points shall be provided by
others.

•                  Installation shall include final cleaning and any touch up
required for like new appearance.

 

--------------------------------------------------------------------------------


 

LOGO

•                  Sign ý shall include / o shall not include a logo on the
face(s) of the guitar.

•                  Logo brand:

o Hard Rock Café

ý Hard Rock Hotel Casino

o Hard Rock Live

•                  Logo sign type:

ý Channel neon sign face (without cabinet) as per Hard Rock Café Standard Sign
Specifications, D series sign.

o Internally illuminated with Lexan or similar face with a raised face and
aluminum side returns.

•                  Logo colors shall be per Hard Rock Café Standard Sign
Specifications. Owner will supply logo artwork for reproduction.

•                  Logo shall be positioned so that the copy is parallel to the
ground.

 

SUBMITTALS

•                  Bids must include the following:

Detailed means and methods statement for fabrication including material and
finish specifications.

Conceptual design drawing or rendering.

Manufacturer’s cut sheets and specifications for rotator device (if applicable).

 

•                  Prior to start of fabrication four (4) sets of detailed shop
drawings must be submitted to Owner for approval. Drawings must include front,
side and back elevations, sections, details of individual features and
engineered structural and electrical drawings. Must include all dimensions and a
complete listing of materials, finishes and colors.

 

•                  Prior to application of finishes, samples of all finishes
must be submitted to Owner for approval. This must include paint samples of all
colors including gradients, sunbursts and simulated wood grains. Paint samples
must be applied to materials to be used on the sign. Samples must also be
supplied for any colored materials to be used – vinyl, Lexan, metal laminates,
colored metals etc.

 

2

--------------------------------------------------------------------------------